El Juez Asociado Sr. del Toro;
emitió la opinión del Tribunal.
La cuestión principal envuelta en este recurso es la de si la acción ejercitada por los demandantes ha o no prescrito. La Corte de Distrito de Humacao resolvió tal cuestión en la afirmativa y los demandantes apelaron para ante este tribunal.
Se alega en la demanda, que se dirigió en cobro de dinero contra Modesta Carrasquillo Martínez, que don Manuel Ma-ría Carrasquillo falleció, bajo testamento, en Humacao, el 9 de julio de 1895, j que al practicarse en 1896 las operaciones testamentarias de los bienes dejados por el mismo, se adju-dicaron a Juan Bertrán, causante de los demandantes, varias fincas para el pago de ciertos créditos del propio Bertrán y de otras personas; que en 1915 log herederos de Carrasquillo iniciaron un pleito contra los demandantes sobre reivindica-*901eión de las fincas adjudicadas a Bertrán v la corte de distrito lo resolvió por ana sentencia que ordenó la práctica de una nueva división de los bienes adjudicados a Bertrán, debiendo entregarse a Modesta Oarrasquillo, — demandante en aquel pleito, demandada en éste — la parte proporcional de sus ha-beres hereditarios en los dichos bienes; que la sentencia de la corte de distrito fue apelada a esta Corte Suprema y con-firmada, habiéndose nombrado, un partidor para ejecutarla; que el pago de la deuda del causante de la demandada al cau-sante de los demandantes quedó sin efecto y que la parte pro-porcional de esa deuda que corresponde satisfacer a la de-mandada, — la décima parte, — asciende a $1,804.76, por cuya suma se pide una sentencia en contra de la demandada.
El hecho de demandar únicamente a Modesta Oarras-quillo se debe a que si bien se ordenó en el pleito de que se ha hecho mérito una nueva división de los bienes adjudicados a Bertrán, prácticamente tal división era algo nuevo sólo en cuanto a ella, pues se dicidió que los otros herederos habían consentido y ratificado por sus propios actos la adjudicación.
La demandada opuso a la demanda entre otras la excep-ción previa de falta de hechos suficientes para determinar una causa de acción, porque de la misma demanda aparecía que la acción ejercitada había prescrito de acuerdo con los artículos 1865 del Código Civil Revisado y 1964 del Código Civil antiguo.
La corte tomó bajo su consideración el caso y declaró con lugar dicha excepción, y el .19 de marzo de 1919 se dictó y registró la sentencia apelada desestimando la demanda con las costas a los demandantes.
En su 'opinión, el juez de distrito se expresó así:
“En lo que respecta a la alegación de prescripción resulta que en mil ochocientos noventa y cinco falleció don Manuel María Ca-rrasquillo adeudando una suma de dinero al causante de las deman-dantes, señor Bertrán, de cuya suma correspondía a la demandada pagar una parte como una de las herederas del mencionado señor 'Oarrasquillo. Estos hechos demuestran que han transcurrido veinti-*902cuatro años por lo menos, que nació para los demandantes el dere-cho de cobro y para los demandados lá obligación de pagar; y siendo ello así, la acción de cobro está prescrita.
“No importa alegar que el período de prescripción fuera inte-rrumpido por el hecho de que en mil ochocientos noventa y seis los herederos de Carrasquillo, entre ellos la demandada, hicieran cier-tas adjudicaciones al causante de los actores, y que la adjudicación correspondiente a Modesta Carrasquillo, la demandada, se declaró nula por los tribunales en mil novecientos diez y ocho, pues de acuerdo con las disposiciones del artículo 1874, la prescripción de las acciones sólo se interrumpe: por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por reconocimiento de la deuda.
“La adjudicación hecha a la demandada en mil ochocientos no-venta y seis, se hizo cuando ella era menor de edad y habiendo sido declarada inexistente no puede alegarse con éxito esa adjudicación, como interruptora de la prescripción extintiva del derecho que tenía Bertrán a demandar.”
Sostiene el apelante que las conclusiones a que llegó la corte de distrito son erróneas. No cita jurisprudencia. In-voca la opinión de Manresa que nada en concreto dice sobre la cuestión debatida.
El razonamiento de la parte apelante está contenido en el siguiente párrafo de su alegato: •
“En 23 de agosto de 1915, la demandada y sus demás hermanos, causahabientes de Manuel' María Carrasquillo, deudor de Bertrán, pidieron que se declarara ineficaz tal adjudicación, por el funda-mento legal, de que habiendo menores de edad interesados en la herencia de don Manuel María Carrasquillo, no había precedido autorización judicial, para adjudicar los bienes a don Juan Bértráh en pago de deudas, y la Corte de Distrito de Humaeao, con fecha 12 de marzo de 1917, declaró con lugar la demanda, ordenando que se hiciera una nueva división de los bienes adjudicados al don Juan Bertrán y se entregara a Modesta Carrasquillo, la ahora demandada, la parte proporcional de sus haberes hereditarios en las fincas des-critas. Dé tal suerte el pago de la deuda de don Manuel María Cárrasquillo a don Juan Bertrán, quedó sin efecto en cuanto se refiere a la parte proporcional que correspondía a Modesta Carras-quillo y como es consiguiente en ese momento nació nuevamente, *903revivió, por parte de Modesta Oarrasquillo la obligación de pagar la deuda y por parte de la sucesión de don Juan Bertrán el dere-cho al cobro de la misma. Antes de esa fecha, no podía don Juan Bertrán, ni sus sucesores los demandantes, cobrar una deuda que estaba pagada, porque la obligación estaba extinguida. Cuando se dejó sin efecto el pago, entonces nació el derecho a ejercitar esta acción y sólo desde entonces puede empezar a contarse el tiempo para la prescripción.
“Las acciones prescriben por el lapso de tiempo, y la prescrip-ción es un castigo para el acreedor negligente, pero aquí no. estamos en este caso, pues el tiempo transcurrido no es el producto de un abandono o negligencia, sino que era imposible hacer reclamación alguna, porque la deuda estaba satisfecha en virtud de la adjudi-cación hecha, a don Juan Bertrán el año 1896 en la testamentaría de don Manuel María Oarrasquillo.”
A nuestro juicio tuvo razón la corte sentenciadora al de-clarar que la acción de los demandantes se había, extinguido por- no haberse ejercitado dentro del término que marca la ley. Es cierto que al practicarse las operaciones divisorias de Oarrasquillo los herederos de éste reconocieron la exis-tencia de la deuda de Bertrán y le adjudicaron bienes para el pago de la misma, pero es cierto también que tal adjudi-cación se declaró nula, más que nula, inexistente, en cuanto a la entonces menor, demandada ahora en este pleito. Esa menor no reconoció después, al llegar a su mayor edad, la existencia de la deuda. Por el.contrario, demandó y obtuvo la declaración de la absoluta ineficacia en cuanto a ella de la-adjudicación hecha a Bertrán para el pago de la misma.
Se dirá que Bertrán no cobró la deuda porque consideraba que la deuda había sido pagada. Sin embargo, Bertrán al actuar en la forma eñ que lo hizo, actuó en contra de la ley que tenía la obligación ineludible de conocer y por lo tanto asumió el riesgo que tal actuación envolvía. Declarada inexis-tente la adjudicación vuelven las cosas al ser y estado que tenían antes de llevarse la adjudicación a efecto. Es como' si Bertrán nada hubiera hecho y siendo ello así claro es que transcurrió para él con todas sus consecuencias el término *904fijado por la ley para el ejercicio de su derecho a cobrar, aún en el caso de que realmente lo tuviera.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Áldrey y Hutchison.
El Juez Presidente Sr. Hernández disintió.